Citation Nr: 0032048	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  94-22 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
compression fracture at T6, currently 20 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
cervical spine fracture from 20 percent disabling beginning 
February 10, 1999.  

3.  Entitlement to an increased (compensable) rating for 
residuals of a cervical spine fracture for the period prior 
to February 10, 1999.  

4.  Entitlement to service connection for a low back 
disability.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
March 1979.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the veteran's 
claim seeking entitlement to an increased rating for 
residuals of a compression fracture of the cervical and 
thoracic spine with deformity from 10 percent disabling and 
also from a March 1994 rating decision by which the RO denied 
the veteran's claim of entitlement to service connection for 
a herniated lumbar disc.  

It is worth noting that the RO issued a statement of the case 
in March 1994 regarding the issue of entitlement to service 
connection for a herniated lumbar disc.  Such statement of 
the case was issued prior to the veteran's filing a notice of 
disagreement with the March 1994 rating decision regarding 
the same issue.  However, the appeal became complete when the 
veteran subsequently disagreed with such decision, the RO 
issued a supplemental statement of the case in May 1995, and 
the veteran thereafter indicated that he wished to appeal 
such decision.  

By an April 1998 rating decision, the RO granted the veteran 
an increased rating to 20 percent for his residuals of a 
compression fracture of the cervical and thoracic spine with 
deformity.  The veteran continued his appeal.  

By decision dated February 2000, the RO granted the veteran a 
separate 20 percent rating for residuals of a cervical spine 
fracture, effective February 10, 1999.  Accordingly, there 
are two increased ratings claims in appellate status 
regarding the veteran's cervical spine fracture: residuals of 
a cervical spine fracture from 20 percent disabling beginning 
February 10, 1999, and residuals of a cervical spine fracture 
from noncompensable for the period prior to February 10, 
1999.  

At the veteran's February 1999 VA examination, he stated that 
he was unemployed.  He stated that one reason he lost his 
job, was because of lack of endurance and some stiffness.  
Accordingly, the issue of a total disability rating based on 
individual unemployability (TDIU) is referred to the RO for 
appropriate adjudication.  

The issue of service connection for a low back disability 
will be addressed in the REMAND portion of this document.  


FINDINGS OF FACT

1.  The veteran does not have cord involvement of the 
thoracic or cervical spines, or abnormal mobility requiring a 
neck brace.  

2.  The veteran has a demonstrable deformity of the thoracic 
spine.

3.  The 20 percent rating currently assigned for the 
veteran's residuals of a compression fracture at T6 is the 
maximum rating assignable under the Schedule for Rating 
Disabilities for limitation of motion of the dorsal spine 
with demonstrable deformity.

4.  The veteran's thoracic spine is not ankylosed.

5.  The veteran does not have a demonstrable deformity of the 
cervical spine.  

6.  For the period beginning February 10, 1999, and the 
period prior to February 10, 1999, the veteran has moderate 
limitation of motion of the cervical spine; even with painful 
motion and pain with flare-ups considered, his limitation of 
motion is not severe.  

7.  For the period beginning February 10, 1999, and the 
period prior to February 10, 1999, even with painful motion 
and pain with flare-ups considered, the veteran's 
degenerative disc disease of the cervical spine is moderate 
rather than severe; he has recurring attacks, but he has 
relief from such attacks which is more than just 
intermittent.  

8.  The veteran's cervical spine is not ankylosed.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a compression fracture at T6 have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § § 4.40, 4.45, 4.71a, Diagnostic Codes 5285, 5288, 
5291 (2000).

2.  For the period beginning February 10, 1999, the criteria 
for a rating in excess of 20 percent for residuals of a 
cervical spine fracture have not been met.  38 U.S.C.A. § § 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5287, 5290, 5293 (2000).

3.  For the period prior to February 10, 1999, the criteria 
for a 20 percent rating, but not higher, for residuals of a 
cervical spine fracture have been met.  38 U.S.C.A. § § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5287, 5290, 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

Service medical records show that the veteran was involved in 
a motorcycle accident in August 1977 and was subsequently 
hospitalized with diagnoses of cervical fractures of C6 and 
C7, and possible compression fracture of T6.  The veteran was 
put on six months of limited duty in September 1977.  The 
veteran was seen by the medical board in April 1978 and it 
was their opinion that the veteran was fit for return to full 
duty.  The veteran was seen by a medical board in August 
1978, and it was their opinion that the veteran was not fit 
for full duty, but was fit for six months of limited duty.  
Diagnosis was rule out nerve root impingement, secondary to 
severe compression fracture of T6.  It was noted that the 
veteran would be treated in a body jacket for three months, 
and at the end of that time, spinal fusion would be 
considered.  The veteran was seen on October 31, 1978.  It 
was noted that the veteran's body cast was removed two weeks 
prior.  The examiner's impression was chronic back pain.  The 
veteran complained of pain in his lower thoracic and upper 
lumbar region.  There was tenderness on palpation of the 
lower thoracic and upper lumbar region.  A physical 
evaluation board in November 1978 recommended that the 
veteran be separated.  Diagnosis was rule out nerve root 
impingement, secondary to severe compression fracture of T6.  
The veteran was seen on November 28, 1980.  The veteran had 
chronic pain complaints from the forehead, post over the 
cranium to the L5 juncture, mostly right sided.  The examiner 
commented that the veteran could expect a proportion of real 
pain secondary to posture, stiffness secondary to cast 
immobilization, and muscle weakness secondary to 
posture/immobilization.  The examiner's plan was for the 
veteran to undergo thoracic and lumbar mobility exercises.  

The veteran tried to re-enlist in the Navy in August 1980.  
Copies of medical records from that period of time have been 
submitted.  The veteran underwent a re-enlistment examination 
in August 1980.  Regarding the veteran's spine, the examiner 
commented that the veteran had been medically discharged from 
the Navy in March 1979 and diagnosed with severe compression 
fracture at T6, rule out nerve root impingement.  The 
examiner determined that the veteran was not qualified for 
enlistment in the Navy.  A memo was sent to the Navy 
Recruiting Command indicating that the veteran did not meet 
the established physical standards by reason of a severe 
compression fracture at T6.  

The veteran underwent a VA examination in January 1981.  The 
veteran did not make any complaints about his low back and no 
findings were made about the veteran's low back.  The 
examiner's diagnosis was fracture of C6, C7, and T6 vertebrae 
secondary to motorcycle accident with residual deformity.  

The veteran underwent a VA examination in May 1982.  No 
complaints were made and no findings were made about the 
veteran's lower back.  The examiner's diagnosis was 
compression fracture of D6 (severe) and C5 (mild) with mild 
residuals.  

The veteran underwent a VA examination in October 1993.  He 
complained of tenderness in the right hip and at times down 
his right leg.  He complained that his back was usually in 
pain after standing or walking too long.  The examiner 
provided several diagnoses.  Regarding the cervical spine, 
the examiner diagnosed the veteran with occasional radicular 
symptoms from his cervical spine.  Regarding the lower back, 
the examiner diagnosed the veteran with limitation of motion 
with normal reflexes and right sciatic pain distribution and 
herniated lumbar disc.  The examiner commented that x-rays 
did not reveal degenerative changes.  

The veteran was afforded a hearing before the RO in July 
1994, a transcript of which has been associated with the 
claims folder.  He described limitation of motion in his 
neck, and stated that on an average day, it bothered him a 
moderate amount.  Most of the veteran's testimony centered 
around his low back.  

The veteran underwent VA x-rays of his back in January 1997.  
The x-ray reports indicated that there were minimal cervical 
degenerative changes, a minimal compression anteriorly at T6, 
and minimal narrowing at L5-S1, possibly a normal variant.  
It was reported that there was no evidence of a fracture or 
subluxation of the low back.  

The veteran was afforded a VA examination for his back in 
January 1997.  The veteran reported that he was losing 
employment opportunities because of his back.  He indicated 
that he had been out of work for three months, and had been 
out of work for more than 9 months in 2 years.  Examination 
showed that the veteran had preserved, normal cervical 
curvature with slight normal kyphosis and a minimum scoliosis 
lower thoracic to lumbar with preserved lumbar lordosis.  On 
palpation, the veteran did not have tenderness over the neck.  
He did not have atrophy of the muscles.  He could freely move 
the neck with placing the chin on the chest, 30 degrees 
forward flexion and 30 degrees extension backward and could 
rotate freely to 60 degrees to the right and left.  The 
examiner noted that the veteran could feel touch throughout.  
The examiner commented that the examination was felt to be 
within normal limits.  The veteran did not have tenderness on 
palpation over the thoracic spine and had not tenderness over 
the dorsal muscles between the shoulders.  

The examiner's diagnoses were history of injury with 
compression fracture of the cervical and thoracic spine, with 
normal physical examination and low back pain with right 
lower extremity radiculopathy, likely secondary to 
degenerative intervertebral disk disease.

The veteran underwent a VA examination for his back in 
February 1999.  The veteran stated that he was only taking 
Motrin at bedtime, and receiving no medical care except for 
self-care.  He was using pelvic traction of 25 pounds to 
assist with sleeping.  His chief complaint was numbness and 
burning in the left shoulder, arm, and hand, and he felt that 
the muscles in his right upper extremity were weak.  He 
stated that he had to change positions frequently in order to 
relieve discomfort, and also complained of some discomfort in 
his right leg, but on reconsideration, his chief complaint 
was the burning in his left hand.  

The veteran stated that he was unemployed.  He was a 
machinist and was released because of downsizing.  He stated 
that one reason he lost his job was because of lack of 
endurance and some stiffness, which required him to sit down.  
He noticed a great deal of popping and snapping, when he 
moved his neck or upper back.  He did not do physical 
activities except cooking and light housework.  He did not do 
yard work, and stated that he got into the Jacuzzi 
occasionally to relieve discomfort.  He stated that he had 
adjusted his lifestyle to his medication.  He had previously 
used a cane, but did not use any type of support for 
ambulation at the present time.  He wore a soft type back 
support when he was up and about, but a stiffer one when he 
worked.  

On examination, the veteran did not demonstrate any true 
signs of symptom magnification except for some grunting, and 
making noises when he moved his spine, but this was of a 
minimal degree.  Flexion of the cervical spine was 65 
degrees; extension was 65 degrees; right lateral flexion was 
20 degrees; left lateral flexion was 30 degrees; right 
rotation was 50 degrees; and left rotation was 45 degrees.  
There was pain on greater than 45 degrees of left rotation 
and some minimal muscle spasm.  Regarding the thoracic spine, 
T6 had a very prominent spinous process.  There was a 
significant kyphosis with a gibbus at T6.  The upper thoracic 
spine was forward flexed some 45 degrees with increased 
lumbar lordosis.  Extension was limited to 5 degrees; right 
rotation was 10 degrees; and left rotation was 15 degrees.  

There was no muscle weakness or sensory deficit in either the 
upper or lower extremities.  X-rays showed a 50 percent 
compression fracture of T6 with significant forward flexion 
of the upper segment of the thoracic vertebra, some mild 
degree of increased lordosis of the thoracolumbar region.  
There was loss of clear space between T5-6 and also T6-7 with 
no significant sclerosis.  X-rays of the cervical spine 
failed to reveal any disc space narrowing with normal 
alignment.  No abnormality could be noted.  

Diagnoses were status-post compression fracture of T6 with 
secondary degenerative joint disease involving the thoracic 
vertebra with associated malalignment of the cervicothoracic 
articulation due to the marked thoracic kyphosis, and 
degenerative disc disease at L5-S1.  Under discussion, the 
examiner noted that the veteran had significant pain 
secondary to the compression fracture of T6 because of the 
associated malalignment and degenerative changes.  He 
demonstrated no signs that would suggest symptom 
magnification.  His report of paresthesia and tingling would 
be appropriate for some disc space narrowing as well as poor 
mechanics at the cervicothoracic junction, which could give 
pins and needles in the upper extremities.  The paresthesia 
and tingling into the extremities could also be a result of 
the degenerative changes at L5.  The examiner stated that the 
cervical problem was most likely a result of the significant 
compression fracture at T6.  

The examiner felt that the veteran had a greater than 20 
percent impairment of function due to his marked compression 
fracture at T6 with associated increasing degenerative 
changes.  The examiner opined that the veteran had at least a 
30 percent impairment of function as a result of his 
compression fracture with increased endurance and strength 
commensurate with this degree of problem.  

The examiner who conducted the veteran's February 1999 
examination prepared an addendum to his report in August 
1999.  He wrote that normal cervical flexion was 65 degrees; 
normal extension was 50 degrees; normal right lateral flexion 
was 50 degrees; normal left lateral flexion was 40 degrees; 
and normal rotation was 80 degrees.  He wrote that normal 
thoracic flexion was 60 degrees; normal extension was 10 
degrees; and normal rotation was 30 degrees.  He wrote that 
the veteran had 65 degrees of cervical flexion with no pain, 
65 degrees of extension with no pain, 20 degrees of right 
lateral flexion with pain at greater than 20 degrees; 30 
degrees of left lateral flexion with pain at greater than 20 
degrees; right rotation 50 degrees with pain at greater than 
50 degrees; left rotation of 45 degrees with pain at greater 
than 45 degrees.  For thoracic range of motion, the veteran 
had 45 degrees of flexion with pain at greater than 40 
degrees; 6 degrees of extension with pain at greater than 5 
degrees; 10 degrees of right rotation with pain at greater 
than 8 degrees; and 15 degrees of left rotation with pain at 
greater than 10 degrees.  The examiner wrote that limitation 
of range of motion in the cervical and thoracic spine was 
moderate.  


Analysis

Laws and regulations regarding increased ratings

The United States Court of Appeals for Veterans Claims 
(Court) has stated that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994).

For residuals of a fracture of the vertebra, when there is 
cord involvement, the veteran is bedridden, or the veteran 
requires long leg braces, then a 100 percent rating is 
assigned.  Without cord involvement, when there is abnormal 
mobility requiring a neck brace (jury mast), then a 60 
percent rating is assigned.  In other cases, the disability 
is to be rated in accordance with definite limited motion or 
muscle spasm, adding 10 percent for demonstrable deformity of 
the vertebral body.  There is a note at the end of the 
section instructing, that both under ankylosis and limited 
motion, ratings should not be assigned for more than one 
segment by reason of involvement of only the first or last 
vertebrae of an adjacent segment.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5285 (2000).  

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§ 
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

When the RO originally granted service connection for 
residuals of a compression fracture of the cervical and 
thoracic spine with deformity in February 1981, the 
diagnostic code used was Diagnostic Code 5285.  As noted in 
the introduction, during the pendency of the veteran's 
appeal, the RO separated the veteran's service-connected 
disability to reflect one disability of residuals of a 
compression fracture at T6 at 20 percent disabling, and 
another disability of residuals of a cervical spine fracture 
at 20 percent disabling beginning February 10, 1999.  

Since the RO granted a separate 20 percent rating for 
residuals of a cervical spine fracture, with such rating 
beginning February 10, 1999, the Board must also examine what 
rating the veteran is entitled to for his cervical spine 
fracture for the period prior to February 10, 1999.  
Accordingly, regarding the veteran's cervical spine fracture, 
the Board will look at two separate issues: entitlement to an 
increased rating for residuals of a cervical spine fracture 
from 20 percent disabling beginning February 10, 1999, and 
entitlement to an increased (compensable) rating for 
residuals of a cervical spine fracture for the period prior 
to February 10, 1999.  


Entitlement to an increased rating for residuals of a 
compression fracture at T6, currently 20 percent disabling.

When there is severe or moderate limitation of motion of the 
dorsal spine, then a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5291 (2000).

When there is favorable ankylosis of the dorsal spine, then a 
20 percent rating is assigned.  When there is unfavorable 
ankylosis of the dorsal spine, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71 (a), Diagnostic Code 5288 (2000)

The veteran is service-connected for a compression fracture 
at T6.  His disability was evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5285 for residuals 
of a fracture of the spine.  Inasmuch as the evidence does 
not show that the veteran has cord involvement or abnormal 
mobility requiring a neck brace for a 60 percent rating, 
Diagnostic Code 5285 instructs that in other cases, the 
veteran's disability should be rated in accordance with 
definite limited motion.  The code dealing with limitation of 
motion of the dorsal spine is Diagnostic Code 5291.  

The maximum rating for limitation of motion of the dorsal 
spine is 10 percent under Diagnostic Code 5291.  Diagnostic 
Code 5285 instructs that a 10 percent rating is added for a 
demonstrable deformity of the vertebral body.  At the 
veteran's February 1999 VA examination, the examiner noted 
that there was a significant kyphosis with a gibbus at T6.  
The evidence shows that a 10 percent rating was added for a 
demonstrable deformity of the vertebral body which accounted 
for the veteran's 20 percent disability rating for residuals 
of a compression fracture at T6.  This is the maximum 
schedular rating for limitation of motion of the dorsal 
spine, when a 10 percent rating is added for demonstrable 
deformity.  

In order to obtain a rating higher than 20 percent, the 
veteran must show evidence of ankylosis of the dorsal spine 
under Diagnostic Code 5288.  There is no evidence of 
ankylosis of the dorsal spine in the VA outpatient treatment 
records, the VA x-ray reports, or the VA examinations.  Also, 
the veteran does not contend that his dorsal spine is 
ankylosed or that he has received treatment for ankylosis of 
the dorsal spine.  Therefore the veteran is not entitled to 
an increased schedular rating from 20 percent under 
Diagnostic Code 5288.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for a higher rating in this case.  While the veteran 
has complained of pain in his thoracic spine, this pain is to 
be considered under Diagnostic Code 5291, for limitation of 
motion of the dorsal spine.  As already noted, the veteran's 
dorsal spine disability is already rated at the maximum 
schedular rating for limitation of motion of the dorsal 
spine. 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA orthopedic examination to determine the 
extent of the veteran's thoracic spine disability.  The 
record is complete with records of prior medical history and 
rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating.  


Entitlement to an increased rating for residuals of a 
cervical spine fracture from 20 percent disabling beginning 
February 10, 1999.

When limitation of motion of the cervical spine is severe, a 
30 percent rating is assigned.  When limitation of motion of 
the cervical spine is moderate, a 20 percent rating is 
assigned.  When limitation of motion of the cervical spine is 
slight, a 10 percent rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2000).

When ankylosis of the cervical spine is unfavorable, then a 
40 percent rating is assigned.  When ankylosis of the 
cervical spine is favorable, then a 30 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5287 (2000).

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy, characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc and little intermittent relief, warrants a 60 percent 
rating.  Severe intervertebral disc syndrome with recurring 
attacks and intermittent relief is assigned a 40 percent 
disability rating.  Moderate intervertebral disc syndrome, 
characterized by recurring attacks is assigned a 20 percent 
disability rating.  Mild intervertebral disc syndrome is 
assigned a 10 percent disability rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2000).

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 38 
C.F.R. §§ 4.40 and 4.45 must be considered when a disability 
is evaluated under this Diagnostic Code if the veteran has 
received less than the maximum evaluation under that Code. 
VAOPGCPREC 36-97, (December 12, 1997).  

As will be discussed below, the veteran is not entitled to an 
increased rating for residuals of a cervical spine fracture 
from 20 percent disabling for the period beginning February 
10, 1999.  Since the veteran is service-connected for 
residuals of a cervical spine fracture, his disability should 
be rated under Diagnostic Code 5285 for residuals of a 
fracture of the vertebra.  Inasmuch as the evidence does not 
show that the veteran has cord involvement or abnormal 
mobility requiring a neck brace for a 60 percent rating, 
Diagnostic Code 5285 instructs that in other cases, the 
veteran's disability should be rated in accordance with 
definite limited motion.  Whatever rating is applied under 
the range of motion code, the evidence does not show that the 
veteran has a demonstrable deformity of the cervical spine.  
Accordingly, he is not entitled to an additional 10 percent 
rating under Diagnostic Code 5285.  

Diagnostic Code 5290 addresses limitation of motion of the 
cervical spine.  For the veteran to receive an increased 
rating to 30 percent under Diagnostic Code 5290, the evidence 
must show that the veteran's limitation of motion is severe.  
However, at the veteran's February 1999 VA examination, the 
examiner noted that the veteran's limitation of range of 
motion was moderate.  Thus, while the veteran has some 
limitation of motion, it can not be classified as severe.  

Regarding pain on motion, at the veteran's February 1999 VA 
examination, he had 65 degrees of cervical flexion and 
extension with no pain.  While the veteran had pain on 
lateral flexion, it was not until 20 degrees of right lateral 
flexion, and 30 degrees of left lateral flexion.  Similarly, 
while the veteran had pain on rotation, he did not have pain 
on right rotation until greater than 50 degrees, and on left 
rotation at greater than 45 degrees.  Thus, even when 38 
C.F.R. §§ 4.40 and 4.45 are considered (the regulations 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination), 
and even when functional loss during flare-ups is considered, 
the preponderance of the evidence does not show that the 
veteran's limitation of motion is more than moderate.  

Also, the veteran does not contend that his cervical spine is 
ankylosed or that he has received treatment for ankylosis of 
the cervical spine.  Therefore the veteran is not entitled to 
an increased schedular rating in excess of 20 percent under 
Diagnostic Code 5287.

Inasmuch as the veteran has described paresthesia, tingling, 
and numbness in his upper extremities, his residuals of a 
cervical spine fracture might also be evaluated under 
Diagnostic Code 5293, for intervertebral disc syndrome.  In 
order to get an increased rating to 40 percent, the evidence 
must show that the veteran's disability is severe, meaning 
that there are recurring attacks, with relief which is 
intermittent.  As will be described below, the evidence does 
not show such findings.

At the veteran's February 1999 VA examination, he reported 
numbness and burning in the left shoulder, arm, and hand, and 
felt that the muscles in his right upper extremity were weak.  
He also reported paresthesia and tingling.  The examiner 
stated that the veteran's report of paresthesia and tingling 
would be appropriate for some disc space narrowing as well as 
poor mechanics at the cervicothoracic junction.  

However, the examiner also noted that x-rays of the cervical 
spine failed to reveal any disc space narrowing with normal 
alignment.  Also, while the veteran has reported the above 
findings regarding his upper extremities, the evidence shows 
that his relief from such attacks is more than just 
intermittent.  Accordingly, the evidence does not show that 
the veteran's cervical spine disability is severe.  

Even when the regulations in 38 C.F.R. § § 4.40 and 4.45 
pertaining to functional loss of the joints due to pain, 
weakened movement, excess fatigability, or incoordination, 
even during flare-ups, are considered pursuant to the General 
Counsel opinion at VAOPGCPREC 36-97 (December 12, 1997), the 
veteran's disability is not such that it is the equivalent of 
severe intervertebral disc syndrome with recurring attacks 
and intermittent relief.  Thus, the veteran is not entitled 
to an increased rating when his cervical spine disability is 
considered pursuant to Diagnostic Code 5293.   

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, although 
the issue of an unemployability rating on an individual basis 
was referred to the RO in the introduction, the current 
evidence demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization.  Regarding marked interference 
with employment, the veteran's disability manifests itself in 
ways that are contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  

While the veteran's cervical and thoracic spine disabilities 
have had some consequences with regard to his employment, his 
disability does not have unusual manifestations and does not 
affect employment in ways that are not already taken into 
account under the provisions of the rating schedule.  It is 
important to note that, under the provisions of  38 C.F.R. 
§ 4.1, the percentage ratings contemplated in the rating 
schedule represent as far as can practicably be determined 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
obtained a special VA orthopedic examination to determine the 
extent of the veteran's cervical spine disability.  The 
evidence includes records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  In this case, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for an increased rating.  


Entitlement to an increased (compensable) rating for 
residuals of a cervical spine fracture for the period prior 
to February 10, 1999.

The January 1997 VA examination showed some limitation of 
motion of the cervical spine (30 degrees forward flexion and 
extension).  Also, at the veteran's June 1994 hearing, he 
described limitation of motion of the neck, and said that it 
bothered him a moderate amount.  Granting the veteran the 
benefit of the doubt, it is determined that such limitation 
of motion is moderate, so that the veteran is granted an 
increased rating to 20 percent for limitation of motion of 
the cervical spine for the entire rating period prior to 
February 10, 1999.  

The veteran is not entitled to a rating higher than 20 
percent for the rating period prior to February 10, 1999.  
Even when 38 C.F.R. §§ 4.40 and 4.45 are considered (the 
regulations pertaining to functional loss of the joints due 
to pain, weakened movement, excess fatigability, or 
incoordination) and even when functional loss during flare-
ups is considered, the preponderance of the evidence does not 
show that the veteran's limitation of motion is more than 
moderate.  Similarly, the veteran is not entitled to an 
increased rating higher than 20 percent under Diagnostic Code 
5287 for ankylosis of the cervical spine for the rating 
period prior to February 10, 1999.  Also, he is not entitled 
to an increased rating higher than 20 percent under 
Diagnostic Code 5293 for intervertebral disc syndrome for the 
rating period prior to February 10, 1999.


ORDER

Entitlement to an increased rating for residuals of a 
compression fracture at T6 from 20 percent is denied.  

Entitlement to an increased rating for residuals of a 
cervical spine fracture from 20 percent disabling for the 
period beginning February 10, 1999, is denied.  

Entitlement to an increased rating for residuals of a 
cervical spine fracture is granted to 20 percent disabling 
for the period prior to February 10, 1999.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Regarding the veteran's claim for service connection for a 
low back disability, this claim was remanded in November 1998 
for a VA examination.  The examiner was asked to state a 
medical opinion as to the time of onset of each identified 
low back disorder, as well as to determine whether it was at 
least as likely as not that any low back disorders were the 
result of the veteran's fractures of the cervical and 
thoracic spines that the veteran incurred in service.  

The veteran underwent a VA examination in February 1999, at 
which time the examiner diagnosed the veteran with 
degenerative disc disease at L5-S1.  The examiner commented 
that the degenerative changes at L5-S1 were probably not 
related to the thoracic vertebra problem.  However, the 
examiner did not comment on the time of onset of the 
degenerative disc disease (it is noted that the veteran was 
treated for low back pain while in service).  Also, while the 
examiner opined that the degenerative changes at L5-S1 were 
probably not related to the thoracic vertebra problem, the 
examiner did not specifically address whether the 
degenerative disc disease at L5-S1 could have been related to 
the fracture of the cervical spine.  

The United States Court of Appeals for Veterans Claims 
(Court) has underscored the role of agencies of original 
jurisdiction in carrying out the instructions in Board 
Remands.  As noted by the Court, the duties of the agencies 
of original jurisdiction in this regard are mandatory, and, 
furthermore, the Board of Veterans' Appeals is obligated to 
insure compliance with the instructions in Remands.  Stegall 
v. West, 11 Vet. App. 268 (1998).

Therefore, the veteran's claim must be remanded so that the 
examiner who examined the veteran in February 1999 can 
prepare an addendum to his examination report.  The examiner 
should comment on the time of onset of the veteran's 
degenerative disc disease, and should also comment on whether 
the veteran's degenerative disc disease at L5-S1 was related 
to the fracture of the cervical spine and/or the thoracic 
spine.  

The veteran does not have to be re-examined, unless the 
physician assigned to the case determines that further 
studies or examinations are necessary to answer the questions 
presented in the remand.  In any case, however, the physician 
must address the questions presented in the remand.  If the 
examiner who examined the veteran in February 1999 is not 
available, the RO should arrange for the appropriate medical 
questions to be answered by another qualified physician.  If 
the questions posed by the Board are not answered 
satisfactorily by the examiner, it is incumbent upon the RO 
to return such report for satisfactory answers.  

In addition, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  

Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should assure that copies of 
all current records of treatment of the 
veteran's back are included in the claims 
folder.  

3.  The claims folder, including all 
evidence added to the record in 
accordance with the directives above, and 
a copy of this REMAND, should be returned 
to the examiner who examined the veteran 
in February 1999 (or an appropriate 
alternate), and the examiner (or 
alternate) should be asked to answer the 
following questions:  

a.  Regarding the veteran's 
degenerative disc disease at L5-S1, 
state a medical opinion, to the 
extent feasible, as to the time of 
onset of the disorder.  

b.  The examiner must specifically 
state whether the veteran's 
degenerative disc disease at L5-S1 
is related to the veteran's low back 
pain that the veteran was treated 
for while in service.  

c.  The examiner must state a 
medical opinion, to the extent 
feasible, as to whether it is at 
least likely as not that the 
veteran's degenerative disc disease 
at L5-S1 is the result of the 
veteran's fractures of the cervical 
and thoracic spine that he incurred 
in service.  

If it is not feasible to answer any of 
these questions, this should be so 
stated.  The claims folder and a copy of 
this remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.   
If any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  After the development 
requested above has been completed, the 
RO should again readjudicate the 
veteran's claim of entitlement to service 
connection for a low back disability.  In 
the event that the claim on appeal is not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
supplemental statement of the case and 
given the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  The appellant 
need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 22 -


